9 F.3d 1543
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel BROWN, Plaintiff-Appellant,v.INFORMATION SPECTRUM INCORPORATED, Defendant-Appellee.
No. 92-1696.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 19, 1993.Decided:  November 10, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
Nathaniel Brown, Appellant Pro Se.
Steven William Ray, Kruchko & Fries, McLean, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WIDENER and MURNAGHAN, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Nathaniel Brown appeals from the district court's order denying relief in this action filed pursuant to 31 U.S.C.s 3130(h) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brown v. Information Spectrum, Inc., No. CA-911665-A (E.D. Va.  June 8, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED